Citation Nr: 1725540	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-16 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertensive vascular disease.

2.  Entitlement to an initial rating in excess of 0 percent for ganglion cyst, left wrist.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 2002 to January 2010.  

This matter is on appeal before the Board of Veterans' Appeals (Board) from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, following a temporary transfer of the Veteran's records by his local RO in San Diego, California.  The Veteran's records have been returned to his local RO. 

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issues of service connection for hypertensive vascular disease and obtaining a new examination for ganglion cyst pain and range of motion are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows that the Veteran has had one painful ganglion cyst/left wrist benign skin neoplasm.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 10 percent, but no higher, for ganglion cyst, left wrist/benign skin neoplasm have been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 4.3, 4.71 (a), 4.10, 4.118, Diagnostic Codes 5215, 7804, 7819 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

As this decision grants and remands the benefits sought on appeal, the Veteran could not be prejudiced and discussion of compliance with the duty to notify and assist is moot.

II.  Legal Criteria

Initial Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In the case of an initial rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 205-08 (1995); 38 C.F.R. § 4.59.
Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for arthritis with actually painful motion.  38 C.F.R. § 4.59.  Further, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Rating Criteria

The Veteran's ganglion cyst has been rated under Diagnostic Code (DC) 5215-7819.  See 38 C.F.R. § 4.27 (stating if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen).  Under DC 7819 guidelines, a Veteran with a benign scar must be rated under a different diagnostic code (DC 7800 - DC 7805).  For this case, the Board finds that DC 7804 (unstable or painful scars) applies.  

DC 7804 provides that a 10 percent evaluation is assignable for one or two scars that are unstable (frequent loss of covering of the skin over the scar) or painful.  
A 20 percent rating requires three or four scars that are unstable or painful.  
A 30 percent rating is warranted for five or more scars that are unstable or painful.  
See 38 C.F.R. § 4.118, DC 7804 (2016).  


III.  Factual Background

The Veteran contends that his service-connected ganglion cyst pain warrants a rating higher than 0 percent.

A July 2011 VA  examination noted the presence of a small ganglion cyst on the left wrist as well as the Veteran's complaints of pain in the mid aspect and dorsum of the left wrist.  The examiner found that the Veteran had mild tenderness to palpation and discomfort at the endpoint of flexion of the left wrist.  VBMS, 08/10/2011, VA Examination at 9.  

The Veteran's June 2013 VA Form 9 Appeal to the Board of Veterans' Appeals (VA Form 9), stated that he was appealing his ganglion cyst rating and asserted that he had been suffering from his injury since 2003 and was currently unable to perform daily functions due to pain.  VBMS, 06/11/2013; VA 9 Appeal to Board of Appeals at 1-2.

During the November 2016 hearing, the Veteran asserted that he had constant pain, monthly swelling, and problems with activities such as picking up his son and doing certain exercises.  He reported that in [July] 2009, a [Naval physician] suggested that he have wrist surgery.  Medical evidence regarding this assertion was not provided to VA until December 2016, following the Veteran's hearing testimony.  VBMS, 12/22/2016, Medical Treatment Record - Non-Government Facility at 5.

IV.  Analysis

Applying the rating criteria set forth above to the pertinent medical and lay evidence in this case, the Board finds that the evidence more nearly approximates the assignment of an initial 10 percent rating ganglion cyst of the left wrist from January 19, 2010.

In this regard, the Board has considered the diagnostic codes discussed above.  The Veteran's lay statements and July 2011 VA examination results provided evidence to show that the Veteran's ganglion cyst pain meets the "one painful scar" requirement of DC 7804.  However, the evidence does not show 3 or 4 scars that are unstable or painful.  The evidence, to include the July 2011 VA examination and the Veteran's testimony, do not reflect more than one scar or skin disability.

In sum, the evidence is in equipoise on the issue of whether the Veteran had a painful ganglion cyst throughout the period on appeal.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Based upon these findings, the Board finds that an initial evaluation of 10 percent is warranted for the left wrist ganglion cyst, and the appeal is granted to that extent.  The limitation of motion aspect of this service-connected disability will be discussed in the Remand section.


ORDER

A rating of 10 percent, but not greater, for ganglion cyst, left wrist, effective January 19, 2010 is granted.


REMAND

Hypertension (claimed as high blood pressure)

The Veteran contends that his hypertension had its onset during military service.  Specifically, he contends that he had elevated blood levels during military service and was diagnosed with hypertension thereafter.

Diagnostic Code 7101 provides the disability rating guidelines for hypertension.  In addition, the Veteran's initial diagnosis must be confirmed by blood pressure readings taken two or more times on at least three different days.  See Gill v. Shinseki, 26 Vet. App. 386, 390-91 (2013) (holding that the multiple blood pressure readings to be taken over multiple days as specified in Note (1) of DC 7101 applies only to confirming the existence of hypertension).

Service treatment records are negative for treatment for or a diagnosis of hypertension.  However, service treatment records show the Veteran's blood pressure was 154/72 in January 2003 (VBMS, 04/07/2010, STRs:  STR Medical, A. at 79); 147/72 in July 2005 (Id. at 30); and 157/80 in December 2005 (VBMS, 04/07/2010, STRs:  STR Medical, B. at 13).

The July 2011 VA examiner noted that the Veteran never had a full evaluation for his blood pressure and that he has never taken medication for this problem.  He found no medical diagnosis of hypertension.  Three blood pressure tests were administered during the examination, with results of 146/94; 144/90; and 142/90.  The examiner noted that the Veteran did not return for a blood pressure recheck.  The Veteran contested this on his VA Form 9, asserting that he did show up for the recheck on three different occasions and communicated his efforts with front desk employees.  VBMS, 06/11/2013, VA 9 Appeal to Board of Appeals at 2.

After the Board hearing, the Veteran submitted evidence that showed he was admitted to the emergency room for heart palpitations in July 2016.  Upon admission, his blood pressure results were 210/100; the results lowered to 156/84 before he was discharged.  The Veteran reported that he had hypertension and received a past blood pressure medication prescription, but that he previously had a normal stress test.  Private medical records also show a prescription of a daily dose of Besylate, high blood pressure medication.  VBMS, 12/22/2016, Medical Treatment Record - Non-Government Facility at 9.

During the November 2016 hearing, the Veteran reported that his private doctor diagnosed him with high blood pressure and told him that he needs to take a daily blood pressure pill.  VBMS, 11/16/2016, Hearing Transcript at 9-12.

The Board finds that the Veteran should be afforded a VA examination in conjunction with his hypertension claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  In this regard, the Veteran testified that his private doctor diagnosed him with hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when, among other things, the layperson is reporting a contemporaneous medical diagnosis).  The Board also notes that the Veteran submitted evidence after the 2016 hearing showing blood pressure readings of 140/98 and 150/90 in 2016 and information showing he takes the above noted medication daily and emergency documentation from July 2016 noting that the Veteran took blood pressure medication in the past.  In light of this and the in-service notations, the Board finds evidence of an indication of an association to service.  As such, the Board finds that the Veteran should be scheduled for a VA examination with an etiological opinion regarding hypertension should be obtained.  

Left Wrist Injury

As noted above, the Veteran's service-connected left wrist ganglion cyst has been rated under DC 5215-7819.  In this decision, the Board awards a 10 percent initial rating for a painful scar.  The Board notes that DC 5215 rates limitation of motion of the wrist.  In this regard, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Board has considered whether separate or higher ratings were warranted under other diagnostic codes pertaining to the ganglion cyst/left wrist benign skin neoplasm disability in order to afford the Veteran a higher rating.  As discussed above, under Diagnostic Codes 7819 and 7804, the Veteran's ganglion cyst warrants a 10 percent rating.  Based on the Veteran's June 2013 Form 9 statement and November 2016 hearing testimony, a separate 10 percent rating for the limitation of motion may be warranted under a separate Diagnostic Code - 5215, Wrist, limitation of motion.  Therefore, if a new examination shows that range of motion falls within DC 5215 requirements, the RO may assign a separate 10 percent rating.  This would not be considered pyramiding under 38 C.F.R. § 4.14 because the joint injury with limited motion is a distinct disability from the painful cyst and both injuries resulted from an in-service martial arts training injury.  

Additionally, the Veteran's statements on the June 2013 Form 9 and at the November 2016 hearing suggest that his left wrist ganglion cyst disability has worsened since the July 2011 VA examination.

The Veteran had normal left wrist range of motion and normal imaging results (with the exception of the ganglion cyst) during the July 2011 VA examination.  However, this examination was conducted six years ago and the Veteran's Form 9 statements and hearing testimony indicate that his condition may have worsened.  In this regard, the Veteran testified that that the left wrist limits him on a daily basis, to include on backward and forward bending and when carrying or pushing an object.  In light of this, the Board finds a new examination regarding the left wrist ganglion cyst.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (stating that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse).  

The Board also notes that the July 2011 VA examination and August 2011 rating decision both stated that the Veteran was right hand dominant while the Veteran asserts that he is left hand dominant.  See VBMS, 08/10/2011, VA Examination at 3; VBMS, 06/11/2013, VA 9 Appeal to Board of Appeals at 1; VBMS, 11/16/2016, Hearing Transcript at 5-6.  This should be addressed out at the VA examination.  

For the aforementioned reasons, the Board finds that a new VA examination and supplementary medical opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature, severity, and etiology of his hypertension.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report. 

Thereafter, an opinion should be provided as to whether is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset during military service or is otherwise etiologically related to such service.

A comprehensive rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

2.  Schedule the Veteran for a VA examination to determine if the left wrist ganglion cyst disability has worsened.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  The examiner should also review the medical documentation that recommended left wrist surgery, the Veteran's testimony reporting his complaints of left wrist pain, and his Form 9 statement regarding his wrist.  See VBMS, 12/22/2016, Medical Treatment Record - Non-Government Facility at 5; VBMS, 11/16/2016, Hearing Transcript at 3-9; VBMS, 06/11/2013, VA 9 Appeal to Board of Appeals at 1.

Clarify whether the Veteran is left or right hand dominant.

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss - if so; he or she should estimate the degrees of lost motion during such flare-ups.  If the examiner is unable to conduct any of the above testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A comprehensive rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

3.  If any benefit sought on appeal remains denied, then issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


